SHARPE, J.
— The charge given at the solicitor’s request was clearly correct.
Of the charges refused to the defendant charges 1 and 1 were incorrect.
The same proposition contained in them concerning the reasonable doubt ivas condemned in Nicholson v. The State, 117 Ala. 32, where it was said it “might have misled the jury to the conclusion that if they had a reasonable doubt of the defendant’s guilt groiving out of a certain part of the evidence they should acquit him even though such doubt were dissipated by other evidence, or did not exist upon the whole evidence.” Charge 2 was covered by given charge No. 5, and charge 3 ivas substantially embodied in given charges Nos. 1 and 7. The defendant cannot complain of the refusal of charges which are substantially the same as other charges given at his request. — Allen v. State, 111 Ala. 80; Miller v. State, 110 Ala. 69.
Eefusetl charge No. 5, while asserting no incorrect principle, was stated in argumentative form whereby prominence was given to that part of the defendant’s testimony relating to the alibi and, therefore, its refusal was not error.
No exceptions arise from rulings upon testimony, and no error appearing in any part of the record the judgment of the circuit court will be affirmed.
Affirmed.